In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 15-36V
                                    Filed: August 31, 2016

*************************
WAHIB MASHINI,             *                                  UNPUBLISHED
                           *
                           *                                  Special Master Hamilton-Fieldman
               Petitioner, *
                           *
v.                         *                                  Attorneys’ Fees and Costs;
                           *                                  Reasonable Amount Requested
SECRETARY OF HEALTH        *                                  to which Respondent Does Not
AND HUMAN SERVICES,        *                                  Object.
                           *
               Respondent. *
*************************

Paul Brazil, Muller & Brazil, LLP, Washington, D.C., for Petitioner.
Julia McInerny, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

       On January 12, 2015, Wahib Mashini (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 Petitioner alleged that the administration of

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).
the Tetanus-Diphtheria-Acellular Pertussis (“TDap”) vaccine, on February 28, 2013, caused him
to develop Guillain-Barré Syndrome (“GBS”) and Bell’s Palsy. On August 5, 2016, issued a
decision, pursuant to a joint stipulation, determining that Petitioner was entitled to compensation.

        On August 10, 2016, Petitioner filed an application for attorneys’ fees and costs.
Petitioner requests compensation for $17,071.00 in attorneys’ fees and $621.97 costs (of which
Petitioner bore none). Petitioner requests a total of $17,692.97 in attorneys’ fees and costs.

        On August 15, 2016, Respondent informed the undersigned that she “does not object to
the overall amount sought, as it is not an unreasonable amount to have been incurred for
proceedings in this case to date.” Respondent cautions, however, that her “lack of objection to
the amount sought in this case should not be construed as an admission, concession, or waiver as
to the hourly rates requested, the number of hours billed, or the other litigation related costs.”

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned
finds that Petitioner’s request for fees and costs is reasonable. Correspondingly, the
undersigned hereby awards the amount of $17,692.97, in the form of a check made payable
jointly to Petitioner and Petitioner’s counsel, Paul Brazil. In the absence of a motion for
review filed pursuant to RCFC Appendix B, the clerk of the court shall enter judgment in
accordance herewith.3

       IT IS SO ORDERED.

                                                     /s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).